Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burden (US 9,612,068).  Burden discloses a system comprising: a viewing optic (115) having an optical system configured to focus a target image from an outward scene to a first focal plane and an active display configured to generate a digital image, and a firearm (Fig 1) having a round counter configured to track ammunition status and to communicate ammunition status to the active display; wherein the ammunition status is projected into the first focal plane of the viewing optic (130), and further wherein the round counter comprises a magazine follower with one or more magnets (180).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1 and 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McRae (US 2008/0039962) in view of Burden (US 9,612,068).  McRae (Fig 11) discloses a system comprising: a viewing optic having an optical system configured to focus a target image from an outward scene to a first focal plane and an active display configured to generate a digital image, and a firearm having a round counter configured to track ammunition status and to communicate ammunition status to the active display (148); wherein the ammunition status is projected into the first focal plane of the viewing optic.  McRae does not show that the round counter comprises a magazine follower with one or more magnets.  Burden teaches a round counter comprises a magazine follower with one or more magnets communicating with an optical scope to display ammunition rounds information.  At the time the invention was made it would have been obvious for one of ordinary skill in the art to combine the optic in McRae with the rounds counting capability taught by Burden.  The motivation, as taught by Burden, would be to use a commonly known and used apparatus to display the number of rounds to a shooter.  All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.



Claim 1 and 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McRae (US 2008/0039962) in view of Harthcock (US 5,303,495).  McRae (Fig 11) discloses a system comprising: a viewing optic having an optical system configured to focus a target image from an outward scene to a first focal plane and an active display configured to generate a digital image, and a firearm having a round counter configured to track ammunition status and to communicate ammunition status to the active display (148); wherein the ammunition status is projected into the first focal plane of the viewing optic.  McRae does not show that the round counter comprises a magazine follower with one or more magnets.  Harthcock teaches a round counter comprises a magazine follower with one or more magnets communicating with an optical scope to display ammunition rounds information.  At the time the invention was made it would have been obvious for one of ordinary skill in the art to combine the optic in McRae with the rounds counting capability taught by Harthcock.  The motivation, as taught by Harthcock, would be to use a commonly known and used apparatus to display the number of rounds to a shooter.  All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.




Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 4-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641